FIRST DIVISION
                               BARNES, P. J.,
                            GOBEIL and PIPKIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                   Please refer to the Supreme Court of Georgia Judicial
                   Emergency Order of March 14, 2020 for further
                   information at (https://www.gaappeals.us/rules).


                                                                      May 11, 2020




In the Court of Appeals of Georgia
 A20A1033. CITY OF NORCROSS v. GWINNETT COUNTY,
     GEORGIA.

      BARNES, Presiding Judge.

      This appeal centers on a dispute between the City of Norcross (the “City”) and

Gwinnett County (the “County”) over which local governmental entity is responsible

for repairing and maintaining a drainage system located on commercial property that

was initially located within the boundaries of the unincorporated County but was later

annexed by the City. Following discovery, the trial court granted summary judgment

to the County on its claim for declaratory relief and denied summary judgment to the

City. The court concluded that while the drainage system originally had been

dedicated to the County for public use, the City assumed responsibility for the repair

and maintenance of the system by annexing the subject commercial property and/or
entering into an agreement with the County concerning the provision of stormwater

utility services. The City now appeals. For the reasons discussed more fully below,

we reverse.

              Summary judgment is appropriate if the pleadings and evidence
      show that there is no genuine issue as to any material fact and that the
      moving party is entitled to a judgment as a matter of law. On appeal
      from the grant or denial of summary judgment, we conduct a de novo
      review, with all reasonable inferences construed in the light most
      favorable to the nonmoving party.


(Citations and punctuation omitted.) Forsyth County v. Waterscape Svcs., 303 Ga.

App. 623, 623 (694 SE2d 102) (2010). See OCGA § 9-11-56 (c).

      So viewed, the record reflects that at the time of its initial development, the

commercial property known as the Peachtree Corners Business Park was part of

unincorporated Gwinnett County. Some of the properties within the business park

included a system of pipes, drains, conduits, and related components that conveyed

stormwater from surrounding properties into a detention pond (the “drainage system”

or “system”).

      In October 1981, the parties that owned the properties where the drainage

system was located and a company that held an easement in the system dedicated the


                                          2
system to the County by way of a recorded instrument entitled “Dedication of

Drainage System and Detention Pond” that was executed by those parties and the

County (the “Dedication”). The Dedication stated that the property owners and

easement holder

      do hereby (i) dedicate to [the County] for the use of the public an
      easement in perpetuity over, across, under and through [portions of their
      respective properties] for the purposes of using, maintaining, repairing
      and operating the Detention Pond and drainage system located therein
      and in those drainage systems located on [certain recorded subdivision
      plats] which drain into the Detention Pond; (ii) grant, bargain, sell,
      transfer, assign and convey to [the County] for the use of the public all
      easements which have previously been reserved by any of the Grantors
      or their predecessors for the purpose of using, maintaining, repairing and
      operating any portion of the Detention Pond and drainage system
      located therein as well as the drainage systems emptying into the
      Detention Pond; and (iii) convey to [the County] for the use of the
      public the interest of Grantors in all pipes, drains, conduits, detention
      facilities and other equipment and fixtures located in the Detention Pond
      and drainage systems.


The Dedication further recited:

      The [County] hereby accepts the dedication described herein and the
      assignments and conveyances of the easements and other property as
      described herein for the use of the public and agrees to maintain and


                                          3
      repair the Detention Pond and drainage systems described herein and to
      be fully responsible for such from and after the date hereof.


Additionally, the Dedication stated: “This instrument shall be binding upon and inure

to the benefit of the parties hereto and their successors and assigns.”

      In 2005, the General Assembly amended the Charter of the City to expand the

City’s limits to encompass portions of the business park. See Ga. L. 2005, p. 3876.

The annexation included the properties in the business park where the drainage

system was located.

      In 2008, the City adopted a series of stormwater management ordinances. See

City of Norcross Code of Ordinances §§ 36-132 to 36-140 (the “Norcross Code”).

With respect to the scope of the City’s responsibility for stormwater management

systems and facilities, the Norcross Code provided:

             (a) The city owns or has rights established by written agreements
      which allow it to operate, maintain, improve and access those
      stormwater management systems and facilities which are located:


             (1) Within public road rights-of-way;


             (2) On private property but within easements granted to, and
      accepted by, the city, or are otherwise permitted to be located on such
      private property by written agreements for rights-of entry,

                                          4
      rights-of-access, rights-of-use or other permanent provisions for
      operation, maintenance, improvement and access to the stormwater
      management system facilities located thereon;


            (3) On private property but within a public water influence zone
      after the city secures a right-of-entry, right-of-access, permanent
      easement, temporary easement or other form of written consent from the
      property owner;


            (4) On land dedicated to, and accepted by, the city solely for the
      operation, maintenance, improvement and access to the stormwater
      management systems and facilities located thereon; or


            (5) On public land which is owned by the city and/or land of
      another governmental entity upon which the city has agreements
      providing for the operation, maintenance, improvement and access to the
      stormwater management systems and facilities located thereon.


Norcross Code § 36-134 (a). The Norcross Code further provided:

            Operation, maintenance and/or improvement of stormwater
      management systems and facilities which are located on private or
      public property not owned by the city, and for which there has been no
      written agreement granting easements, rights-of-entry, rights-of-access,
      rights-of-use or other form of dedication thereof to the city for
      operation, maintenance, improvement and access of such stormwater
      management and systems and facilities shall be and remain the legal


                                         5
      responsibility of the property owner, except as otherwise provided for
      by the state and federal laws and regulations.


Norcross Code § 134 (b).

      In 2012, in accordance with the Georgia Service Delivery Strategy Act (“SDS

Act”), OCGA § 36-70-20 et seq.,1 the City and the County agreed to a service

delivery strategy governing local services (the “Service Delivery Strategy”). As part


      1
         As declared by the General Assembly,
       The intent of [the SDS Act] is to provide a flexible framework within
       which local governments in each county can develop a service delivery
       system that is both efficient and responsive to citizens in their county.
       The General Assembly recognizes that the unique characteristics of each
       county throughout the state preclude a mandated legislative outcome for
       the delivery of services in every county. The process provided by [the
       SDS Act] is intended to minimize inefficiencies resulting from
       duplication of services and competition between local governments and
       to provide a mechanism to resolve disputes over local government
       service delivery, funding equity, and land use. The local government
       service delivery process should result in the minimization of
       noncompatible municipal and county land use plans and in a simple,
       concise agreement describing which local governments will provide
       which service in specified areas within a county and how provision of
       such services will be funded.
OCGA § 36-70-20. “The SDS Act prescribes a process for developing a local
government service agreement, OCGA § 36-70-21, its required components, OCGA
§ 36-70-23, and criteria for its development, OCGA § 36-70-24.” City of Union Point
v. Greene County, 303 Ga. 449, 450 (812 SE2d 278) (2018), disapproved in part on
other grounds by City of College Park v. Clayton County, 306 Ga. 301, 313 (2), n. 7
(830 SE2d 179) (2019).

                                         6
of the Service Delivery Strategy, the County and the City agreed to provide

“stormwater services” within their respective territorial boundaries. However, the

record does not contain any written instruments conveying or assigning to the City

the County’s easements or other property interests in the drainage system located in

the business park.

      In March 2012, Meritex Atlantic Boulevard, LLC purchased property in the

business park that included the eastern portion of the drainage system. The record

does not contain any written agreements between the City and Meritex granting the

City an easement or other rights of access to the drainage system located on the

Meritex property.

      In February 2018, two large sinkholes formed in the parking lot on Meritex’s

property that were caused by a damaged pipe that was part of the drainage system.

Meritex made demands upon both the City and County to repair the drainage system,

but both denied responsibility for its repair and maintenance. Meritex thereafter

commenced the present suit against the County and City and several of their elected

officials and officers in their official capacities. Meritex asserted claims for inverse

condemnation and nuisance and sought damages, declaratory and mandamus relief,

and attorney fees and litigation expenses.

                                           7
      The County and City both filed answers denying responsibility for repairing

and maintaining the drainage system. Following discovery, the County filed a motion

asserting that the undisputed facts showed that it was entitled as a matter of law to a

declaratory judgment that the City was responsible for repairing and maintaining the

drainage system based on the City’s annexation of the business park and the parties’

Service Delivery Strategy.2 The City subsequently filed a cross-motion for summary

judgment. The City did not dispute that it had responsibility for maintaining

stormwater utility equipment on public rights-of-way within its territorial boundaries.

But the City denied that it had responsibility for maintaining the draining system


      2
         While the County styled its motion as a “motion for declaratory judgment,”
“[t]here is no magic in nomenclature, and we judge pleadings, motions and orders not
by their name but by their function and substance,” and its motion was in essence a
motion for summary judgment on a claim for declaratory relief. Nelson & Hill, P. A.
v. Wood, 245 Ga. App. 60, 64 (2) (537 SE2d 670) (2000). As we have explained,
“where a party seeking a declaratory judgment contends that he is entitled to
judgment based on the facts or allegations currently of record, he may move . . . for
summary judgment pursuant to OCGA § 9-11-56 (a).” (Citation and punctuation
omitted.) McLeod v. Clements, 298 Ga. App. 553, 554 (2) (680 SE2d 602) (2009).
See OCGA § 9-11-56 (a) (“A party seeking . . . to obtain a declaratory judgment may,
at any time after the expiration of 30 days from the commencement of the action or
after service of a motion for summary judgment by the adverse party, move with or
without supporting affidavits for a summary judgment in his favor upon all or any
part thereof.”). That is what occurred here, where the County sought entry of
declaratory relief after discovery based on the affidavits, depositions, and
documentary evidence currently in the record and prior to any trial of the case.

                                          8
located on the interior of the Meritex property, asserting that the County had retained

ownership of the drainage system easements after the annexation and thus was still

responsible for the maintenance of that system.

      The trial court granted the County’s motion and denied the City’s motion,

concluding that the City became responsible for the drainage system when it annexed

the commercial property where the system was located. In so ruling, the trial court

acknowledged that in Fulton County v. City of Sandy Springs, 295 Ga. 16 (757 SE2d

123) (2014), the Supreme Court of Georgia held that Fulton County retained

responsibility over two drainage detention ponds and a dam located on private

property within the City of Sandy Springs because the county had been granted

easements to the ponds by the property owners and the county had failed to show that

the easements had been abandoned, terminated, or legally transferred to the city.

However, the trial court held that Fulton County was inapposite based on the court’s

conclusion that the drainage system in the present case was conveyed to the County

by way of a public dedication rather than an easement. The trial court further

concluded that even if the County retained an ownership interest in the drainage

system, the City assumed responsibility for maintaining the system based on the

Service Delivery Strategy.

                                          9
      On appeal from the trial court’s summary judgment rulings, the City contends

that the trial court erred in concluding that Fulton County, 295 Ga. 16, was

distinguishable from the present case.3 According to the City, Fulton County controls

the outcome and should have resulted in the grant of summary judgment to the City

and the denial of summary judgment to the County. We agree.

      Fulton County, 295 Ga. 16, involved a dispute over which local governmental

entity was responsible for repairing and maintaining two drainage detention ponds

and a dam located on private property that was originally part of unincorporated

Fulton County but was later made part of the City of Sandy Springs. In the 1970s,

before the ponds and dam had been built and when the land was still part of

unincorporated Fulton County, a dispute arose between several homeowners and the

county over drainage problems, and the county agreed to build two detention ponds

on the land. Id. at 16. The homeowners expressly granted Fulton County two

easements to build and maintain the detention ponds on the land “as part of the public

drainage system,” and the county also condemned a small parcel of land to enable the

construction. Id. Fulton County then built a dam and ponds on the land. Id.

      3
        Meritex did not file a response to the County and City’s cross-motions
seeking summary judgment as to which governmental entity was responsible for the
drainage system, and Meritex has not participated in the current appeal.

                                         10
Thereafter, the City of Sandy Springs was created by the General Assembly, and the

land where the dam and ponds were located was made part of the city. Id. When the

dam and ponds went into disrepair, Sandy Springs sued Fulton County, seeking a

determination as to which government was responsible for maintaining the dam and

ponds. Id. The trial court ruled that Fulton County retained an obligation to maintain

the dam and ponds even though the land now fell within Sandy Springs, and the

Supreme Court agreed with the trial court on that point. Id. at 17.

      In concluding that Fulton County had retained responsibility for the

maintenance of the dam and ponds, the Supreme Court noted that the county

undisputedly still owned the easements in question and had taken no steps to transfer

them to Sandy Springs. Fulton County, 295 Ga. at 17. The Supreme Court further

explained that “[a]s a general rule, the holder of an easement is responsible for repairs

to the easement when the use of the easement is impaired due to lack of

maintenance,” and that “the easements in question explicitly enable[d] maintenance

to be performed by Fulton County.” (Citation and punctuation omitted.) Id.

Accordingly, the Supreme Court held that Fulton County, as the owner of the




                                           11
easements, would retain the responsibility to repair and maintain the dam and ponds

until its easements had been legally transferred, terminated, or abandoned. Id. at 17.4

      In so holding, the Supreme Court rejected Fulton County’s argument that the

county was prohibited from maintaining the easements by Article IX, Section II,

Paragraph III of the Georgia Constitution, which states that a county cannot provide

“[s]torm water and sewage collection and disposal systems . . . inside the boundaries

of any municipality . . . except by contract within the municipality . . . affected.”5



      4
         Noting that the easements could be legally transferred, terminated, or
abandoned in the future, the Supreme Court disagreed with the trial court to the extent
that its order could be read to indicate that Fulton County had to maintain the
easements in perpetuity. Fulton County, 295 Ga. at 18.
      5
      The constitutional provision provides in relevant part:
           (a) In addition to and supplementary of all powers possessed by
     or conferred upon any county, municipality, or any combination thereof,
     any county, municipality, or any combination thereof may exercise the
     following powers and provide the following services:
           ...
                  (6) Storm water and sewage collection and disposal
           systems. . . .
           (b) Unless otherwise provided by law,
                  (1) No county may exercise any of the powers listed in
           subparagraph (a) of this Paragraph or provide any service listed
           therein inside the boundaries of any municipality or any other
           county except by contract within the municipality or county
           affected. . . .
1983 Ga. Const., Art. IX, Sec. II, Para. III.

                                          12
Fulton County, 295 Ga. at 17. The Supreme Court reasoned that Fulton County’s

constitutional argument was misplaced because the county was not being required to

provide an “ongoing ‘storm water and sewage collection and disposal system’ in the

absence of an intergovernmental contract,” but was merely being required to maintain

the structures on the easement that it continued to own in accordance with general

property-law principles. Id. at 17. The Supreme Court also rejected Fulton County’s

argument that the easements owned by the county automatically terminated when the

property became part of Sandy Springs, pointing out that “property such as parks and

public buildings must be separately transferred from one [governmental] entity to the

other,” see OCGA § 36-31-11.1, and that the county had “pointed out no statute or

law which would indicate that an easement over private property automatically

terminates when a city has been created.” Fulton County, 295 Ga. at 18.

      Fulton County is controlling in the present case because Gwinnett County, like

Fulton County, was expressly granted easements over private property for the

purposes of using, maintaining, repairing, and operating a drainage system, and the

conveyance instrument explicitly stated that the County would maintain the system.

Although the trial court sought to distinguish Fulton County on the ground that the

drainage system “was dedicated to the County by way of public dedication rather than

                                         13
an easement,” a public dedication of property often consists of the grant of an

easement across the subject property,6 as occurred here by express written instrument.

And while a public dedication of land can be implied under certain circumstances

without the naming of a specific grantee as the holder of the interest in the dedicated

property,7 the present case involved an express dedication in which Gwinnett County



      6
        See Wiggins v. Southern Bell Tel. & Tel. Co., 245 Ga. 526, 529 (1) (266 SE2d
148) (1980) (noting that “the dedication of property can consist of the dedication of
either an estate in, or an easement across, the dedicated property”); Northpark Assocs.
No. 2. v. Homart Dev. Co., 262 Ga. 138, 140-141 (2) (414 SE2d 214) (1992)
(applying presumption that dedication of road to county transferred an easement).
      7
         See Teague v. City of Canton, 267 Ga. 679, 680 (2) (482 SE2d 237) (1997)
(“To prove a dedication of land to public use, there must be an offer, either express
or implied, by the owner of the land, and an acceptance, either express or implied, by
the appropriate public authorities or the general public.”) (citation and punctuation
omitted); Chatham Motorcycle Club v. Blount, 214 Ga. 770, 775 (1) (107 SE2d 806)
(1959) (“The only essential elements of a valid dedication of lands to the public are,
(1) an intention of the owner to dedicate to a public use, and (2) an acceptance thereof
by the public. It is not essential to constitute a valid dedication to the public that the
right of use should be vested in a corporate body. There is no particular form of
making a dedication. It may be done in writing, or by parol; or it may be inferred from
his the owner’s acts, or implied, in certain cases, from long use. A grant is not
necessary; and [d]edications of lands for charitable and religious purposes, and for
public highways, are valid without any grantee to hold the fee.”) (citations and
punctuation omitted). See also OCGA 44-5-230 (“After an owner dedicates land to
public use either expressly or by his actions and the land is used by the public for
such a length of time that accommodation of the public or private rights may be
materially affected by interruption of the right to use such land, the owner may not
afterwards appropriate the land to private purposes.”).

                                           14
was named as the grantee of the easements. Consequently, the conveyances in the

present case and in Fulton County are not materially distinguishable from one

another, and therefore the framework enunciated in the latter case controls. It follows

that, pursuant to Fulton County, Gwinnett County, as the owner of the easements,

retained responsibility for the repair and maintenance of the structures on those

easements (i.e., the drainage system), unless its easements were abandoned,

terminated, or legally transferred. See Fulton County, 295 Ga. at 17.

      Because the County did not argue in the trial court that it had abandoned the

easements for the drainage system, that issue has been waived for purposes of appeal.

See Fulton County, 295 Ga. at 18. Nor has the County pointed to any statutes or laws

indicating that county-owned easements or other county-owned property located on

private land automatically terminate when a municipality annexes the private land.

Indeed, Chapter 36 of Title 36 of the Georgia Code addresses annexation by local

governments, and OCGA § 36-36-7 (b) sets out the general rule that “ownership and

control of county owned public properties and facilities are not diminished or

otherwise affected by annexation of the area in which the county owned public

property or facility is located.” OCGA § 36-36-7 (c) creates an exception for land



                                          15
located on both sides of a county road right-of-way,8 and OCGA § 36-36-7 (d) sets

out the conditions that must be satisfied for a municipality to acquire county property

or facilities located “within an area annexed by [the] municipality [that] is no longer

usable for service to the unincorporated area of the county as the result of the

annexation.”9 However, the damaged drainage system was under a parking lot on the

      8
        OCGA § 36-36-7 (c) provides:
            Whenever a municipality annexes land on both sides of a county
      road right of way, the annexing municipality shall assume the
      ownership, control, care, and maintenance of such right of way unless
      the municipality and the county agree otherwise by joint resolution.
      9
        OCGA § 36-36-7 (d) provides:
             Whenever county owned property or a county owned facility
      within an area annexed by a municipality is no longer usable for service
      to the unincorporated area of the county as a result of the annexation, the
      annexing municipality shall be required to acquire said property from
      the county governing authority under the following conditions:
             (1) The annexation must be final;
             (2) The county property or facility must be funded by revenues
      derived from the unincorporated areas of the county and must be used
      to provide services solely to the unincorporated areas of the county;
             (3) The county adopts a resolution declaring that the property or
      facility is no longer usable for service to the unincorporated area of the
      county as a result of the annexation; and
             (4) Unless otherwise provided by mutual agreement, the county
      shall be compensated in an amount equal to the fair market value of the
      property or facility which is no longer usable for service to the
      unincorporated area. If the county and municipality fail to agree as to the
      fair market value of the property or facility within 180 days following
      adoption of the resolution required by paragraph (3) of this subsection,

                                          16
Meritex property, not along a county road right-of-way as contemplated by OCGA

§ 36-36-7 (c). Nor is there any evidence in the record to suggest that the conditions

set forth in OCGA § 36-36-7 (d) were satisfied. Accordingly, the County failed to

come forward with any evidence that its easements over the Meritex property had

been terminated.

      Nor is there any evidence in the record that the easements were legally

transferred from the County to the City by means of an assignment or other written

conveyance instrument. However, in moving for summary judgment, the County

asserted that the City agreed to provide stormwater utility services within the City’s

territorial boundaries as part of the parties’ Service Delivery Strategy, and that such

services included repairing and maintaining the drainage system on the Meritex

property. The trial court agreed with the County, concluding that “even if the

dedication (or easement) still belongs to the County, based on the agreement with the

County, the City would still be responsible for operation and maintenance of the

stormwater management facilities” on the Meritex property. We disagree in light of

the record in this case.

      the question of fair market value shall be submitted to a special master
      appointed by the superior court of the county in which the property or
      facility is located for determination of value.

                                          17
      Notably, a copy of the intergovernmental agreement executed by the City and

County for implementing the Service Delivery Strategy was not made part of the

record on summary judgment. See generally OCGA § 36-70-21 (“Each county and

municipality shall execute an agreement for the implementation of a local government

service delivery strategy as set forth in this article[.]”). Rather, the record includes

only a check-the-box form submitted by the County’s Chief Assistant County

Attorney to the Georgia Department of Community Affairs10 with an attached

“stormwater services” map of the “service area of each service provider,” and neither

the summary form nor the map define “stormwater services.” Compare City of Union

Point, 303 Ga. at 451, n. 3 (in addition to the forms used to file the parties’ service

delivery strategy with the Department of Community Affairs, the record contained the

underlying intergovernmental agreements governing services between the county and

municipalities). Nor did the County submit an affidavit in conjunction with the form

and map explaining their terms. The County, “as the party alleging that a contract

exist[ed], [had] the burden of proving its existence and its terms.” (Citation and


      10
        See OCGA § 36-70-26 (“Each county shall file the agreement for the
implementation of strategy required by Code Section 36-70-21 with the
department.”). See also OCGA § 36-70-2 (defining “Department” as “the Department
of Community Affairs of the State of Georgia”).

                                          18
punctuation omitted.) Swanstrom v. Wells Fargo Bank, 325 Ga. App. 743, 744 (2)

(754 SE2d 786) (2014). And “[a] contract cannot be enforced if its terms are

incomplete, vague, indefinite or uncertain.” (Citation and punctuation omitted.) Burns

v. Dees, 252 Ga. App. 598, 601-602 (1) (a) (557 SE2d 32) (2001). Here, the County

failed to point to any evidence in the record reflecting the specific terms of its

agreement with the City and whether the agreement addressed the repair and

maintenance of stormwater equipment located on private property over which the

County held easements.

      Moreover, the City’s Director of Public Works, Utilities, and Parks averred that

she was “not aware of any negotiations or discussions with Gwinnett County

concerning the City of Norcross taking responsibility to maintain the stormwater

infrastructure within the [business park], including the [Meritex] Property,” after the

annexation. She further testified in her deposition that she was unfamiliar with any

specific terms in the Service Agreement relating to stormwater services, and that the

City repairs stormwater components at the right-of-way, not in the interior of

commercial properties. The City Manager testified in his deposition that the City only

repairs stormwater components at the right-of-way, that the City does not own the

drainage system on the Meritex property, and that he only recalled an agreement

                                          19
during annexation about stormwater services delivered at the right-of-way.11 Given

this affidavit and deposition testimony and the absence of the agreement executed by

the parties implementing the Service Delivery Strategy or any other evidence

reflecting its specific terms, the County failed to come forward with evidence

sufficient to create a genuine issue of material fact as to whether the easements over

the Meritex property had been legally transferred to the City or whether the City had

otherwise contractually assumed responsibility for maintaining the drainage system.12

      In sum, the uncontroverted record in this case shows that based on the

easements granted to the County over the Meritex property, the County was

responsible for the repair and maintenance of the drainage system. Furthermore, the

County did not argue that the easements had been abandoned and failed to come

      11
         The City Manager noted in his deposition that the City bills the Meritex
property for stormwater services but that the funds are used “to replace things that are
on the right-of-way.” As previously noted, the City did not dispute that it was
responsible for maintaining stormwater utility equipment at public right-of-ways that
were within the City’s territorial boundaries. See Norcross Code § 36-134 (a) (1).
      12
         We also note that the Norcross Code specified that the City would maintain
stormwater systems and facilities on private property or property owned by another
governmental entity if the City had a written agreement granting it easements,
rights-of-entry, rights-of-access, rights-of-use, or some other form of dedication for
the operation, maintenance, improvement, and access to the system and facilities. See
Norcross Code § 36-134 (a) (2), (4), (5), (b). No such agreement is included in the
record in this case, as noted above.

                                          20
forward with any evidence to show that the easements had been terminated or legally

transferred. Hence, based on the existing record, the County retained responsibility

for maintaining the drainage system following the annexation by the City. The trial

court therefore erred in granting summary judgment to the County on its declaratory

judgment claim and in denying summary judgment to the City.

      Judgment reversed. Gobeil and Pipkin, JJ., concur.




                                        21